DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murofushi (JP 2011061622, as cited by applicant) in view of Rokhsaz et al. (US Pat Pub# 2017/0201004) and further in view of Orihara et al. (US Pat Pub# 2013/0012127) and further in view of Festag et al. (US Pat Pub# 2004/0166734).
Regarding claim 1, Murofushi teaches a wireless communication device comprising a housing (Abstract, antenna apparatus); an antenna placed within the housing (Abstract, antenna); a metal plate detachably placed in the housing (Abstract, plate that is detachably placed on housing covering the antenna etc.).  Murofushi fails to teach the metal plate being higher in electric conductivity, a metal plate inserted, and a sensor.
	Rokhsaz teaches a wireless communication device comprising a sensor configured to sense whether the metal plate has been placed (Section 0224, sensor to sense the metal plate movement); and a controller configured to receive a result of sensing detected by the sensor (Section 0224, based on the sensed placement of metal plate changing antenna characteristics etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor as taught by Rokhsaz into Murofushi’s device in order to improve performance (Section 0031).
	Murofushi and Rokhsaz fail to teach the metal plate being higher in electric conductivity and a metal plate inserted.
Orihara teaches a wireless communication device comprising the metal plate being higher in electric conductivity than the housing and having a surface facing 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metal plate being higher in electric conductivity as taught by Orihara into a sensor as taught by Rokhsaz into Murofushi’s device in order to reduce size (Section 0012).
Murofushi, Rokhsaz, and Orihara fails to teach a metal plate inserted.
Festag teaches a part of the metal plate is inserted from the outside 1b (Fig. 1) of the housing 3 (Fig. 1) towards the inside of the housing 1a (Fig. 1 and Sections 0022-0026, plate is inserted from outside of the housing and is inside the housing).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal plate inserted as taught by Festag into the metal plate being higher in electric conductivity as taught by Orihara into a sensor as taught by Rokhsaz into Murofushi’s device in order to reduce radiation problems (Sections 0005-0006).
Regarding claim 3, Rokhsaz further teaches a substrate placed inside the housing, wherein the antenna is an antenna placed on the substrate (Section 0137, mounting antenna on a substrate).
Regarding claim 4, Murofushi further teaches wherein the metal plate is a director (Abstract).
Regarding claim 6, Murofushi further teaches wherein the metal plate has a portion inserted in the housing (Abstract).

Regarding claim 9, Rokhsaz further teaches wherein the controller is configured to control an operation mode on the basis of the result of sensing detected by the sensor (Section 0224, based on the sensed placement of metal plate changing antenna characteristics etc.).
Regarding claim 10, Rokhsaz further teaches wherein the controller is configured to reduce an output of the antenna (Section 0224, based on the sensed placement of metal plate changing antenna characteristics etc.).
Regarding claim 11, Rokhsaz further teaches wherein the antenna transmits, to a receiver, the result of sensing detected by the sensor (Sections 0101, 0103-0104, and 0224, based on the sensed placement of metal plate changing received antenna characteristics etc.).
Regarding claim 13, Rokhsaz further teaches a signal processor configured to transmit and receive information to and from a wireless terminal via the antenna (Sections 0081-0082 and 0093-0095).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murofushi (JP 2011061622, as cited by applicant) in view of Rokhsaz et al. (US Pat Pub# 2017/0201004) and further in view of Orihara et al. (US Pat Pub# 2013/0012127) and further in view of Festag et al. (US Pat Pub# 2004/0166734) and further in view of Bisiules et al. (US Pat Pub# 2018/0227775).

Bisiules teaches wherein the wireless communication device is a wireless LAN router or a wireless access point (Section 0087, base station).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless access point as taught by Bisiules into a metal plate inserted as taught by Festag into the metal plate being higher in electric conductivity as taught by Orihara into a sensor as taught by Rokhsaz into Murofushi’s device in order to increase capacity (Section 0004).
Claims 2, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murofushi (JP 2011061622, as cited by applicant) in view of Rokhsaz et al. (US Pat Pub# 2017/0201004) and further in view of King et al. (US Pat Pub# 2001/0028247) and further in view of Festag et al. (US Pat Pub# 2004/0166734).
Regarding claim 2, Murofushi teaches a wireless communication device comprising a housing (Abstract, antenna apparatus); an antenna placed within the housing (Abstract, antenna); a metal plate detachably placed in the housing (Abstract, plate that is detachably placed on housing covering the antenna etc.).  Murofushi fails to teach making directivity higher, a metal plate inserted, and a sensor.
	Rokhsaz teaches a wireless communication device comprising a sensor configured to sense whether the metal plate has been placed (Section 0224, sensor to sense the metal plate movement); and a controller configured to receive a result of 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor as taught by Rokhsaz into Murofushi’s device in order to improve performance (Section 0031).
	Murofushi and Rokhsaz fail to teach making directivity higher and a metal plate inserted.
King teaches making directivity higher in a direction opposite to the antenna when placed in the housing than when not placed in the housing (Sections 0030-0031, metal plate making the directivity higher).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate making directivity higher as taught by King into a sensor as taught by Rokhsaz into Murofushi’s device in order to improve performance (Section 0005).
	Murofushi, Rokhsaz, and King fail to teach a metal plate inserted.
Festag teaches a part of the metal plate is inserted from the outside 1b (Fig. 1) of the housing 3 (Fig. 1) towards the inside of the housing 1a (Fig. 1 and Sections 0022-0026, plate is inserted from outside of the housing and is inside the housing).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal plate inserted as taught by Festag into making directivity higher as 
Regarding claim 15, Rokhsaz further teaches a substrate placed inside the housing, wherein the antenna is an antenna placed on the substrate (Section 0137, mounting antenna on a substrate).
Regarding claim 16, Murofushi further teaches wherein the metal plate is a director (Abstract).
Regarding claim 18, Murofushi further teaches wherein the metal plate has a portion inserted in the housing (Abstract).
Regarding claim 20, Rokhsaz further teaches wherein the sensor senses whether the metal plate has been placed without making contact with a portion of the metal plate (Section 0224 and Figs. 35B, sensor and plate are separate without making contact).
Allowable Subject Matter
Claims 5, 7, 12, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.